J-S70021-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

SAMUEL CONYERS

                            Appellant                  No. 909 EDA 2014


                   Appeal from the PCRA Order March 11, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0712401-1979


BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY MUNDY, J.:                   FILED NOVEMBER 18, 2014

        Appellant, Samuel Conyers, appeals pro se from the March 11, 2014

order, dismissing as untimely his petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         After careful

review, we affirm.

        On December 12, 1979, Appellant pled guilty to one count each of

murder and possession of an instrument of a crime.1         On December 13,

1979, Appellant proceeded to a non-jury degree-of-guilt hearing, at the

conclusion of which the trial court found Appellant guilty of first-degree

murder and imposed an aggregate sentence of life imprisonment without

____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2501 and 907, respectively.
J-S70021-14


parole. On November 15, 1985, this Court affirmed Appellant’s judgment of

sentence, and our Supreme Court denied his allocatur petition on August 24,

1994.2    Commonwealth v. Conyers, 505 A.2d 1030 (Pa. Super. 1985),

appeal denied, 648 A.2d 748 (Pa. 1994). Appellant did not file a petition for

a writ of certiorari with the United States Supreme Court. As a result, his

judgment of sentence became final on November 22, 1994, when the filing

period   for   such    a    petition    expired.     See   generally    42   Pa.C.S.A.

§ 9545(b)(3); U.S. S. Ct. R. 13(1). Thereafter, Appellant filed unsuccessful

PCRA petitions in 1996 and 2000. Appellant filed the instant petition on May

15, 2012. On March 11, 2014, the PCRA court dismissed Appellant’s PCRA

petition. On March 19, 2014, Appellant filed a timely notice of appeal.

       As noted above, Appellant did not file the instant PCRA petition until

May 15, 2012. Therefore, it was patently untimely because it was not filed

within one year of his judgment of sentence becoming final.                       See 42

Pa.C.S.A. § 9545(b)(1). Furthermore, Appellant’s brief does not allege that

any of the       three     exceptions    to    the   PCRA time-bar     applies.     See

Commonwealth v. Taylor, 933 A.2d 1035, 1039 (Pa. Super. 2007)

(stating, “[t]he PCRA specifically provides that a petitioner raising one of the

statutory exceptions to the timeliness requirements must affirmatively plead

and prove the exception[]”) (citation omitted), appeal denied, 951 A.2d
____________________________________________
2
   On January 3, 1994, the trial court granted Appellant leave to file his
allocatur petition nunc pro tunc.



                                           -2-
J-S70021-14


1163 (Pa. 2008). We note that Appellant’s brief cites to the United States

Supreme Court’s decision in Lafler v. Cooper, 132 S. Ct. 1376 (2012).3

Appellant’s Brief at 13. To the extent this could be construed as seeking a

time-bar exception, this Court recently held that Lafler does not create such

an exception.      Commonwealth v. Feliciano, 69 A.3d 1270, 1277 (Pa.

Super. 2013).

       Based on the foregoing, we conclude the PCRA court correctly

dismissed Appellant’s PCRA petition as untimely.     Accordingly, the PCRA

court’s March 11, 2014 order is affirmed.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2014




____________________________________________
3
  In his PCRA petition, Appellant couched Lafler as a time-bar exception
under 42 Pa.C.S.A. § 9545(b)(1)(iii). Appellant’s PCRA Petition, 5/15/12, at
2.   However, Appellant does not cite to the time-bar or any of its
enumerated exceptions in his brief.



                                           -3-